DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6, 8, 11-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stroessner (20120162755).
Regarding claim 1, Stroessner discloses a microscope apparatus (Fig 2, [0156] mask inspection microscope), comprising: an electromagnetic wave source (Fig 2, [0164], 5) configured to generate an illuminating electromagnetic wave (Fig 2, [0212], 3); a first beam splitter (85) configured to split the illuminating electromagnetic wave into a first component along a first path and a second component along a second path ([0212], 3 is split into path 87 and a second path 88 by means of splitter 85); a movable reflector module configured to adjust a portion of the second path (Fig 2 shows drive 50a., [0214] describes path 3 contains drive 50a and a diaphragm plate. [0055] ,diaphragm has at least one dielectric reflection layer); a second beam splitter (95) configured to recombine the first component and the second component (Fig 2, paths 87 and 88 are recombined to form path 3 by beam splitter 95); and an observing device ([0172], system 210 and unit 215) arranged along the first path and configured to receive the recombined first component and second component ([0172], mask inspection microscope is controlled by system 210, and in addition the respective image is stored by the read-out of the detector 200, and the image data are processed further).
Regarding claim 2, Stroessner discloses wherein the movable reflector module comprises a plurality of reflectors ([0056], two dielectric reflection layers are arranged).
Regarding claim 3, Stroessner discloses wherein the movable reflector module further comprises a compensator plate ([0054], diaphragm is coated with a material of variable thickness, which at least partly absorbs or scatters the projection light).
Regarding claim 4, Stroessner discloses wherein the compensator plate is between adjacent reflectors of the plurality of reflectors ([0054], the diaphragm is coated with a material of variable thickness. [0057], alternating the number layer pairs of each diaphragm).
Regarding claim 6, Stroessner discloses further comprising a mask along the first path ([0170], mask 145 having the structure 150 that is to be inspected).
Regarding claim 8, Stroessner discloses a microscope apparatus (Fig 2, [0156], mask inspection microscope), comprising: a light source (Fig 2, [0164], 5) configured to generate an illuminating beam (5); a first beam splitter (85) configured to split the illuminating beam into a first component along a first path and a second component along a second path  ([0212], 3 is split into path 87 and a second path 88 by means of splitter 85); a movable reflector module along the second path (Fig 2 shows drive 50a.,  [0214] describes path 3 contains drive 50a and a diaphragm plate. [0055] ,diaphragm has at least one dielectric reflection layer); a moving mechanism connected to the movable reflector module ([0173], diaphragm plate), wherein the moving mechanism is configured to move the movable reflector in a first direction for adjusting a length of the second path ([0173], diaphragm plate is then moved laterally until the image of the diaphragm has attained the desired position); a second beam splitter configured to recombine the first component and the second component ([0212], beam paths 87 and 88 are recombined to form illumination beam path 3 by means of a further polarization-independent beam splitter 95); and an observing device ([0172], system 210 and unit 215) configured to receive the recombined first component and second component ([0172], mask inspection microscope is controlled by data processing system 210, and in addition the respective image is stored by the read-out of the detector 200, and the image data are processed further).
Regarding claim 11, Stroessner discloses wherein the moving mechanism (diaphragm plate 45) is configured to move the movable reflector module in the first direction based on a wavelength of the illuminating beam ([0173], diaphragm plate is then moved laterally until the image of the diaphragm has attained the desired position).
Regarding claim 12, Stroessner discloses wherein the moving mechanism (diaphragm plate 45) is configured to position the movable reflector module at a plurality of positions in the first direction ([0173], diaphragm plate is then moved laterally until the image of the diaphragm has attained the desired position).
Regarding claim 13, Stroessner discloses wherein the observing device ([0172], system 210 and unit 215) is configured to capture an image based on the recombined first component a second component for each of the plurality of positions  ([0172], the respective image is stored by the read-out of the detector 200, and the image data are processed further).
Regarding claim 14, Stroessner discloses wherein the movable reflector module comprises a plurality of reflectors ([0056], two dielectric reflection layers are arranged).
Regarding claim 15, Stroessner discloses a microscope apparatus (Fig 2, [0156], mask inspection microscope), comprising: a light source (Fig 2, [0164], 5) configured to generate an illuminating beam (5); a first beam splitter (85) configured to split the illuminating beam into a first component along a first path and a second component along a second path ([0212], 3 is split into path 87 and a second path 88 by means of splitter 85); a movable reflector module positionable at multiple locations along the second path, wherein the movable reflector module comprises a plurality of reflectors (Fig 2 shows drive 50a., [0214] describes path 3 contains drive 50a and a diaphragm plate. [0055] ,diaphragm has at least one dielectric reflection layer); a second beam splitter configured to recombine the first component and the second component ([0212], beam paths 87 and 88 are recombined to form illumination beam path 3 by means of a further polarization-independent beam splitter 95); and an observing device ([0172], system 210 and unit 215) configured to receive the recombined first component and second component ([0172], mask inspection microscope is controlled by data processing system 210, and in addition the respective image is stored by the read-out of the detector 200, and the image data are processed further). 
Regarding claim 17, Stroessner discloses further comprising a shutter (15a) along the second path ([0214], 87 contains shutter 15a). 
Regarding claim 18, Stroessner discloses wherein the shutter (Fig 2 shows a shutter above beam splitter 85 and 91) is between (Fig 2) the movable reflector module (50a) and the second beam splitter (91).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroessner (20120162755) in view of Devine (20050098553).
Regarding claim 5, Stroessner discloses the invention as described in claim 2 but does not teach wherein the compensator plate and the plurality of reflectors are movable in unison. However, in a similar field, Devine teaches wherein the compensator plate (Fig 24, support plate 1006) and the plurality of reflectors (1012) are movable in unison ([0112], blade support plate 1006 is movable toward and away from reflector plate 1012 to move shutters 1010, any suitable configuration of actuators may be used in order to accomplish the desired motion). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Stroessner with the reflectors of Devine to accomplish desired motions with suitable highly reflective materials (Devine, [0112]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroessner (20120162755) in view of Smith (WO 02066262).
Regarding claim 7, Stroessner discloses the invention as described in claim 6 but does not teach wherein the mask is between the first beam splitter and the second beam splitter. However, Smith teaches (Fig 2) wherein the mask (35) is between (Fig 2 shows exposure mask 35 placed between splitter 36 and 37) the first beam splitter (36) and the second beam splitter (37). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine to the optical device of Stroessner with the beam splitters of Smith to achieve better optical performance (Smith, [0005]).
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroessner (20120162755) in view of Ozaki (5661560).
Regarding claim 9, Stroessner discloses the invention as described in claim 8 but does not teach further comprising a condenser lens configured to receive the illuminating beam. However, Ozaki teaches further comprising a condenser lens (1703) configured to receive the illuminating beam (Fig 23 shows lens 1703 receive beam from beam splitter 1704). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Stroessner with the lens of Ozaki in order to improve the resolution within a microscope (Ozaki, Col 15, line 25-34).
Regarding claim 10, Stroessner in view of Ozaki discloses the invention as described in claim 9 but does not teach wherein the condenser lens is configured to concentrate the illuminating beam along a second direction, and the second direction is perpendicular to the first direction. However, Ozaki teaches wherein the condenser lens (1703) is configured to concentrate the illuminating beam  (Fig 23 shows lens 1703 receive beam from beam splitter 1704) along a second direction (Fig 23, beam splitter 1704, two optical paths), and the second direction is perpendicular to the first direction (Fig 23 shows path 1705 is perpendicular to the path from 1703). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Stroessner with the lens of Ozaki in order to improve the resolution within a microscope (Ozaki, Col 15, line 25-34).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroessner (20120162755) in view of Nolte (WO 2006083915).
Regarding claim 16, Stroessner discloses the invention as described in claim 15 but does not teach wherein a distance between a first location of the plurality of locations and a second location of the plurality of locations is λ/8, where λ is a wavelength of the illuminating beam. However, Nolte teaches wherein a distance (Fig 11, substrate 4030) between a first location of the plurality of locations (Biosensor platform 4000) and a second location (Biosensor platform 4000) of the plurality of locations is λ/8 (Page 21, line 30, λ/8), where λ is a wavelength of the illuminating beam (Fig 11, Page 21, laser beam 4002). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Stroessner with the elements of Nolte to accomplish carrier wave suppression within a beam arrangement (Nolte, Page 22, line 6).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroessner (20120162755) in view of Watanabe (20060274169).
Regarding claim 19, Stroessner discloses the invention as described in claim 15 but does not teach further comprising a numerical aperture turn table. However, Watanabe teaches further comprising a numerical aperture turn table ([0986], Fig 25a, 10’). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Stroessner with the turret of Watanabe for the purpose of reducing any image degradation due to diffraction within an optical system (Watanabe, [0987]).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 20, the prior art of Stroessner taken either singly or in combination with any other prior art fails to suggest such a light microscope including the specific arrangement: “wherein the numerical aperture turn table is between the observing device and the second beam splitter”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872